Case 1:17-cv-00181-LAP Document 58 Filed 02/13/20 Page 1 of 2

EMERY CELLI BRINCKERHOFF & ABADY LLP

 

 

DIANE L, HoUK
RHOFF 600 Fier A eee ATLAW c ALISON FRICK
IPTH VENUE AY ROCKEFELLER ENTER DAVIp LEBOWITZ
' Doua.as E, Lita
New YorK, NEW York 10020 ALANNA KAUFMAN
ev AN EMMA L. FREEMAN
-watL J, KORNSTEIN ma O12) ee eon DAVID BERMAN
O. ANDREW F. WILSON www echalaw.com HARVEY PRAGER
ELIZABETH S, SAYLOR . , SCOUT KATOVICH
KATHERINE ROSENFELD . NICK BOURLAND
DEBRA L, GREENBERGER ANDREW K. FONDAHL
ZOE SALZMAN
SAM SHAPIRO
February 13, 2020
By ECF

 

Hon. Loretta A. Preska

Senior United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

 

same bere

Re: Lopez, et al. v. City of New York, et al., 17 Civ. 00181 (LAP)
Your Honor:

Together with the law office of Romana & Kuan, this firm represents Plaintiffs
Suhail Laureano and the late Eliezer Lopez in this case. We write to provide the Court a brief
status update and to request a further stay of proceedings pending the appointment of Suhail
Laureano as administrator of Mr. Lopez’s estate.

In early December, this Court granted Plaintiffs’ request for a stay of proceedings
until February 29, 2020 to allow for an administrator to be appointed. Since that time, we
assembled all of the necessary paperwork, which included gathering information about Mr.
Lopez’s nonmarital child; obtaining affidavits from Ms. Laureano, one of Plaintiffs’ children,
and the guardian of Mr. Lopez’s nonmarital child; gathering and submitting birth certificates for
each of Mr. Lopez’s six children; gathering signed waivers of citation for each adult child; and
convincing the funeral home to provide necessary paperwork, a process that took weeks. The
petition for letters of administration appointing Ms. Laureano as administrator was filed on
February 7, 2020 with the Bronx County Surrogate’s Court.

The Bronx Surrogate’s Court is busy and wait times can be extensive. The estate
attorneys we have retained to assist us estimate that it could take four to seven months for the
letters of administration to be issued, in part because the existence of minor children in this case
requires the appointment of a guardian ad litem.

 

 

 
Case 1:17-cv-00181-LAP Document 58 Filed 02/13/20 Page 2 of 2

EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 2

Accordingly, we ask that this case be stayed yntil 30 days after the letters of
administration for Mr. Lopez’s estate are issued. By that date, Plaintiffs will move pursuant to
Rule 25 to substitute Mr. Lopez’s estate as Plaintiff in this case.

 

Defendants take no position on this request.

      
        

i, ery truly yours
cece Gnd " isf
TORETTA A. PRESKA oe :
ouIUED STATES DISTRICT Jug. Alison Frick
BY (if 2°

c. All counsel of record (via ECF)

 

 
